jU|OIO'Y‘@/Z-

Paul R. Desilets
T.D-C-J.# 1581093

7405 hwy 75 S
Huntsville-Texas 77344
Goree Unit

July 15 2015

HE@EWE@ m ,,
Ms. Barbra Gladden Adamick @@UHT OF CRHWNM_ AP;BEALS

District Clerk Montgomery County JUL g? zm§
301 N. Main St.
P.o. Box 2985

Conroe Texas 77305 _ ‘B\r@@w/Q@@Si@,©n@l?g(

RE: Cause No. 08-12-11262-CR#II, Paul Desilets.v. State Of Texas;

Dear Ms. Adamick,

_Please find enclosed Applicant's Motion`For Extension Of Time.
1 Could you please file this with the Court and bring it to there attention, also
could you please time stamp and return to above offender. This offender is indigent

and T.D.C.J. will not allow him to forward a stamped envelope.

Thank You for your assistance in this matter.